EXAMINER'S AMENDMENT
This Notice of Allowance is being issued to correct an error in the Examiner’s Amendment that was mailed on 3/29/2021. In particular, the amendments to claims 32 and 38 were made to correct issues made upon further examination.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melanie Chernoff on 6/08/2021.

The application has been amended as follows:
Claim 32 is written as follows:
32. A method for determining an arousal level of a subject, the method comprising: 
(i) receiving a bio-signal from a wearable device worn by the subject, the bio-signal including at least one selected physiological parameter, the at least one selected physiological parameter including pulse pressure;
(ii) segmenting the bio-signal into a plurality of processing windows, each processing window having a time duration that is adaptively configured depending on the at least one selected physiological parameter to include at least five consecutive cardiac cycles of the bio-signal;  

(iv) determining the arousal level of the subject based on the calculated statistical variation of the at least one selected physiological parameter including pulse pressure, wherein the arousal level is determined to be in a stress level if the calculated statistical variation of the pulse pressure is greater than a threshold value, in which the threshold value is within a range of about 3.0-12.0 mmHg mercury level, and
(v) outputting the arousal level and, based on the determined arousal level, a training or an intervention to assist with managing the stress level.
Claim 35, line 2: “the at least one selected physiological parameter” was changed to “the at least one selected physiological parameter including pulse pressure”.
Claim 35, lines 2-3: “the standard deviation” was changed to “a standard deviation”. 
Claim 36, line 1: “claim 32” was changed to “claim 35”.
Claims 37 is written as follows:
37.  The method of claim 32, wherein the at least one physiological selected parameter comprises first and second physiological parameters derived from the bio-signal, wherein one of the first and second physiological parameters is the pulse pressure, and the other of the first and second physiological parameters is selected from the group consisting of respiration rate and heart rate.
Claim 38 is written as follows:

(i) receiving a bio-signal from a wearable device worn by the subject, the bio-signal including at least two selected physiological parameters, one of which includes pulse pressure;
(ii) segmenting the bio-signal into a plurality of processing windows, each processing window having a time duration that is adaptively configured depending on the at least two selected physiological parameters to include at least five consecutive cardiac cycles of the bio-signal;
(iii) calculating respective statistical variations of the at least two selected physiological parameters derived from the at least five consecutive cardiac cycles of the bio-signal;
(iv) determining an arousal level of the subject based on the calculated statistical variations of the at least two selected physiological parameters; and 
(v) outputting the arousal level and, based on the determined arousal level, a training or an intervention to assist with managing the arousal level.
Claim 40, line 1: “the wearable device” was changed to “a wearable device”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 32 the closest prior art in Jain et al. (U.S. Pub. No. 2014/0046189) (previously cited) in view of Takai, Noriyasu “Effect of psychological stress on the salivary cortisol and amylase levels in healthy young adults” Archives of Oral Biology (2004) Vol. 49, 963—968 (previously cited), Kirchner (U.S. Pub. No. 2013/0046189) (previously cited), and He et al. (U.S. Pub. No. 2015/0112606) fails to disclose a wearable device worn by the subject for calculating the 
Additionally, the step of outputting training or intervention to assist with managing the stress level based on the determined arousal level of claim 32 is sufficiently more than a mere abstract idea in order to satisfy 35 U.S.C. 101 patent eligible subject matter requirements. 
Regarding claim 38 the closest prior art in Jain in view of Takai, Kirchner, and He fails to disclose a wearable device worn by the subject for calculating the statistical variation of first and second physiological parameters, one of which is pulse pressure and determining the arousal level of the subject based on the calculated statistical variation of pulse pressure and a second physiological parameter. 
Additionally, the step of outputting training or intervention to assist with managing the arousal level based on the determined arousal level of claim 38 is sufficiently more than a mere abstract idea in order to satisfy 35 U.S.C. 101 patent eligible subject matter requirements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791